Citation Nr: 1734400	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis (DVT) of left lower extremity, claimed as blood clots, for purposes of accrued benefits.

2.  Entitlement to an increased disability rating for prostate cancer for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  He died in November 2009.  The appellant was his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  

Additional evidence was received subsequent to the November 2012 statement of the case.  Given the disposition of the decision below, the evidence is not relevant to the issue being decided herein.

The issue of entitlement to earlier Dependents' Educational Assistance on the basis of accrued benefits was raised by the appellant at the Board hearing.  See Board Hr'g Tr. 7; see also March 2010 VA Form 21-4138 from appellant.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In April 2017, which was prior to the promulgation of a decision in the appeal, the appellant informed the Board that a withdrawal of the appeal concerning the issue of service connection for DVT of the left lower extremity is requested.

2.  The appellant does not have standing to prosecute an accrued benefits claim, and, even if so, the Veteran did not have an increased rating claim for prostate cancer pending at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal have been met as to the issue of service connection for DVT of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for award of an increased rating for prostate cancer, for accrued benefits purposes, is denied.  38 U.S.C.A. §§ 1155, 5121 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.55, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant withdrew her appeal at the April 2017 Board hearing as it concerns the issue of service connection for DVT of the left lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  Accrued Benefits

The appellant is also seeking accrued benefits.  She maintains that a 100 percent disability rating should be awarded from the date the Veteran's prostate cancer was initially service connected.  She argues that this rating is warranted because he was never cured of prostate cancer, and he was undergoing continuous treatment to the day he died.  Board Hr'g Tr. 7-8.  


A.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5). 

"Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) Except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.  
B.  Discussion

In this case, the Board finds that the appellant no longer has standing to prosecute this appeal.  Moreover, even if she had standing, the claims file shows that an increased rating claim for prostate cancer was not pending at the time of the Veteran's death.  

Standing

As a threshold matter, the appellant is no longer eligible to be paid accrued benefits.  

To reiterate, accrued benefits may be paid to a surviving upon the death of a veteran to the living person first listed as follows:  (i) His or her spouse; . . . (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(1) (emphasis added).  A surviving spouse is a spouse who has not remarried.  See 38 C.F.R. § 3.50(b)(2).  The term "remarried surviving spouse" in § 3.1000(a) was not intended to encompass the former spouse of a veteran whose remarriage was not terminated and who, therefore, was not entitled to VA benefits in his or her own right.  VAOGCPREC 8-96 (Sept. 26, 1996).  

Here, at the April 2017 Board hearing, the appellant gave a new last name, which was the same name as that of her "current husband," who also attended the hearing.  Board Hr'g Tr. 2.  The details of her remarriage to this individual are not shown in the claims file.  Thus, the validity of this remarriage, including the date of her remarriage, is not definitively established.  See 38 C.F.R. § 3.205.  

Nonetheless, to the extent she has remarried, she no longer has standing to receive accrued benefits.  38 C.F.R. § 3.1000(a)(1).  

The provisions of § 3.55 allow for reinstatement of some benefits for a surviving spouse who has remarried.  For instance, on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to dependency and indemnity compensation under 38 U.S.C. 1311, medical care for survivors and dependents under 38 U.S.C. 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37, subject to the limitation in paragraph (a)(10)(ii) of this section.  38 C.F.R. § 3.55(a)(10).  

Here, the claims file shows that the appellant was over the age of 57 by the time of the Veteran's death.  By inference, her remarriage would have occurred after the age of 57.  Nonetheless, accrued benefits are not included in the list of benefits in § 3.55 for which reinstatement may be made.  Thus, her remarriage remains a bar to eligibility for accrued benefits.  

Pending Claim

Even if the appellant had or has standing, the claims file shows that there was not a pending claim for an increased rating for prostate cancer at the time of the Veteran's death.  The chronology of his prior claims is particularly important on this point.

The Veteran filed an original claim of service connection for prostate cancer in February 2004.  The claim was granted in a June 2004 rating decision.  This decision granted an initial 100 percent rating from February 2004 until June 2004, from which date a noncompensable (zero percent) rating was assigned.  

The Veteran filed a notice of disagreement (NOD) in July 2004 disagreeing with the noncompensable rating assigned.  In response, the RO issued a rating decision in September 2004 granting the 100 percent rating until July 2004, followed by a noncompensable rating.  On the same day, the RO issued a statement of the case (SOC), which adjudicated the issue as reflected in the rating decision from that date.  The Veteran did not then file a substantive appeal within 60 days of the September 2004 SOC.  

Nearly one year later, in August 2005, he filed a statement indicating "I have [c]ancer again.  Please refer to the attached listing of my doctors for reference."  As reflected in a September 2005 duty-to-assist letter, the RO construed the Veteran's August 2005 statement as a claim for increase for prostate cancer.  

The RO's action here was correct.  Although it was received within one year of the September 2004 rating decision, the August 2005 statement could not have qualified as an NOD.  The appeal pending after September 2004 could only have been resolved on appeal to the Board.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).  The issuance of the second rating decision in September 2004 did not provide the opportunity of initiating a new appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993).  Even if it did, the August 2005 statement did not express disagreement with the prior decision or a desire to contest the result.  To the contrary, it appears to raise a new issue involving the reoccurrence of his cancer.  Finally, more than 60 days had passed since issuance of the September 2004 SOC.  Thus, the August 2005 statement could not be a timely substantive appeal.  See 38 C.F.R. § 20.302(b).  

Because he did not perfect an appeal of the initial rating assigned, the original claim became final and was not a pending claim, or pending appeal, at the time of the Veteran's death.  

The RO adjudicated the Veteran's August 2005 claim in a May 2006 decision, which granted a 100 percent rating for prostate cancer beginning in August 2005.  The RO then undertook further evidentiary development after which it issued a new rating decision in February 2007.  The February 2007 rating decision continued the 100 percent rating for prostate cancer and granted Dependents' Education Assistance from January 2007.  

The Veteran did not file an NOD within one year of the May 2006 or February 2007 rating decisions.  The next correspondence was received in September 2008, which was greater than one year later, when the Veteran filed an informal claim of service connection for two conditions he felt were secondary to prostate cancer.  

Because the Veteran did not initiate an appeal of the May 2006 or February 2007 rating decisions, they became final and no claim pertaining to the decision was pending at the time of the Veteran's death.  

The Veteran did not file any further claims for an increased rating for prostate cancer prior to his death.  

Thus, the Veteran's claims for an increased rating for prostate cancer were finally adjudicated during his lifetime.  No prostate rating claims were pending at the time of his death.  Consequently, accrued benefits cannot be awarded on the basis of an increased rating for prostate cancer even if any appellant had standing.  See 38 C.F.R. § 3.1000.  Thus, accrued benefits for an increased rating for prostate cancer are not warranted on these two bases.




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal regarding the issue of service connection for DVT of the left lower extremity is dismissed.

An increased rating for prostate cancer, for purposes of accrued benefits, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


